Citation Nr: 0301625	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  94-47 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) for the period 
from June 29, 1994 to April 1, 1998.

2.  Entitlement to an effective date prior to June 29, 
1994 for the assignment of a total disability rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to 
December 1958 and from January 1959 to February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama in February and June of 1999.  The 
Board remanded this case back to the RO for further 
development in June 2001, and the case has since been 
returned to the Board.

In an April 2002 rating decision, the RO changed the 
effective date of the grant of entitlement to TDIU from 
April 2, 1998 to June 29, 1994.  This determination does 
not represent a full grant of the benefit sought on 
appeal, as the veteran seeks an even earlier effective 
date.  As such, the claim of entitlement to an earlier 
effective date remains viable on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

Also, the veteran indicated disagreement with the RO's 
April 2001 denial of entitlement to an increased 
evaluation for a lumbar spine disorder, and he was 
furnished with a Statement of the Case as to this issue in 
December 2002.  It does not appear from the record that 
the veteran has responded to this issuance to date, and 
the Board therefore finds that this issue is not before it 
on appeal at the present time.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision 
on the veteran's claims has been obtained by the RO, and 
the RO has notified him of the type of evidence needed to 
substantiate his claims.

2.  During the period from June 29, 1994 to April 1, 1998, 
the veteran's PTSD was manifested by symptomatology 
resulting in no more than definite social and occupational 
impairment, with no indication of such symptoms as panic 
attacks more than once a week, impairment of short- and 
long-term memory, impaired abstract thinking, and 
disturbances of motivation and mood.

3.  The veteran's claim of entitlement to TDIU was 
received on January 26, 1994, and entitlement to TDIU was 
shown by evidence dated on August 4, 1993.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's PTSD were not met during the period from 
June 29, 1994 to April 1, 1998.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an effective date of August 4, 1993 
for the grant of entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been 
made to the laws and regulations concerning the VA's 
duties in developing a claim for a VA benefit.  On 
November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991& Supp. 2002).  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations, 
likewise, apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) (relating to the definition of new and 
material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply 
with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159 
(2002).  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination addressing his PTSD.  
There is no indication of additional relevant medical 
evidence that has not been obtained by the RO to date.

The VA's duty to notify the veteran of the evidence 
necessary to substantiate his claims has also been met, as 
the RO informed him of the need for such evidence in an 
April 2001 RO letter.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2002).  This letter, which includes a summary of the 
newly enacted provisions of 38 U.S.C.A. §§ 5103 and 5103A, 
also contains a specific explanation of the type of 
evidence necessary to substantiate the veteran's claims, 
as well as which portion of that evidence (if any) was to 
be provided by him and which portion the VA would attempt 
to obtain on his behalf.  The specific requirements for a 
grant of the benefits sought on appeal will be discussed 
in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
in cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency 
of the appeal.  See generally Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).

In a February 1999 rating decision, the RO granted service 
connection for PTSD in view of the veteran's receipt of 
the Purple Heart Medal and his current psychiatric 
diagnosis.  A 70 percent evaluation was assigned, 
effective from April 2, 1998.  In a March 2001 rating 
decision, the RO continued the 70 percent evaluation from 
April 2, 1998 but also assigned a 30 percent evaluation 
for the period from June 29, 1994 to April 1, 1998.  Only 
the prior 30 percent evaluation is at issue on appeal; the 
veteran has not indicated disagreement with the currently 
assigned 70 percent evaluation.

During his September 1994 VA psychiatric examination, the 
veteran reported nervousness, feeling stressed out, 
confusion, anger, flashbacks of Vietnam, and decreased 
appetite.  He was unemployed at the time of the 
examination.  Upon examination, the veteran had no 
looseness of association or flight of ideas.  There was 
also no pressured speech.  His thought content was without 
auditory or visual hallucinations, and no paranoia or 
delusions were noted.  He denied suicidal or homicidal 
ideations and also described his mood as "okay."  His 
insight was fair, and his judgment was unimpaired.  Also, 
his affect was euthymic and somewhat nervous.  Overall, 
the examiner found no cognitive or memory deficits, and 
the veteran's attention span was good.  He was unable to 
provide specific details of his flashbacks and nightmares.  
The Axis I diagnosis was generalized anxiety disorder, and 
a Global Assessment of Functioning (GAF) score of 60 was 
assigned.  
 
The RO has evaluated the veteran's PTSD under the 
provisions of Diagnostic Code 9411, which have been 
revised during the pendency of this appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has 
held that if the applicable laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the 
VA Office of General Counsel determined that when a 
provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should first determine whether the 
intervening change is more favorable to the veteran.  If 
the amendment is more favorable, the Board should apply 
that provision to rate the disability for periods from and 
after the effective date of the regulatory change.  
However, the Board may apply only the prior regulation to 
rate the veteran's disability for periods preceding the 
effective date of the regulatory change.  See VAOPGCPREC 
3-2000 (April 10, 1999).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), in effect through November 6, 1996 and 
applicable in this case under Karnas, a 30 percent 
evaluation contemplated PTSD productive of definite 
impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
the psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.

A 50 percent disability evaluation for PTSD encompassed 
situations where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency 
levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation under the old criteria of 
Diagnostic Code 9411 was warranted for situations where 
the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability 
to obtain or retain employment. 

A 100 percent evaluation under the old criteria of 
Diagnostic Code 9411 was in order in cases where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in 
the community; totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in a 
profound retreat from mature behavior; or a demonstrable 
inability to obtain or retain employment.  The Court has 
held that the latter criteria present three independent 
bases for a grant of a 100 percent evaluation under 
Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 
95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002), a 
30 percent evaluation contemplates PTSD manifested by 
occupational and social impairment, with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting 
names, directions, and recent events).  

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain 
effective relationships. 

A 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss 
for names of close relatives, own occupation, or own name.

The Board has considered both sets of criteria in 
evaluating the veteran's claim.  First, the Board finds 
that the prior criteria for a 50 percent evaluation under 
Diagnostic Code 9411 were not been met from June 29, 1994 
to April 1, 1998.  In this regard, the Board notes that, 
during the relevant time period, the veteran's PTSD was 
not productive of hallucinations or suicidal or homicidal 
ideation, and his reported flashbacks were not specific in 
nature.  Moreover, there were no memory or cognitive 
deficits, and the assigned GAF score of 60 signifies 
moderate symptomatology under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  As such, the 
impairment resulting from PTSD was not considerable in 
degree.

Also, the Board finds that the revised criteria for a 50 
percent evaluation under Diagnostic Code 9411 also were 
not met during the relevant time period.  The specific 
criteria under this section, such as panic attacks more 
than once a week, impairment of short- and long-term 
memory, impaired abstract thinking, and disturbances of 
motivation and mood, simply were not demonstrated during 
the applicable time period.  Again, the Board must also 
emphasize that the assigned GAF score of 60 signifies 
moderate symptomatology.  As such, the Board finds that 
the revised criteria for a 30 percent evaluation fully 
contemplate the veteran's disability picture from June 29, 
1994 to April 1, 1998.

Overall, there is no schedular basis for an evaluation in 
excess of 30 percent for the veteran's PTSD for the period 
from June 29, 1994 to April 1, 1998, and the preponderance 
of the evidence is therefore against his claim for that 
benefit.  In reaching this determination, the Board 
acknowledges that the VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran 
when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  However, that doctrine is not applicable in this 
case because the preponderance of the evidence is against 
the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002). 

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence 
showing that his PTSD markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation during the noted time period, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are 
set forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2002).  
Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400 (2002).  

In cases involving increases in disability compensation, 
the effective date will be the earliest date at which it 
is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date.  Otherwise, the date of receipt of the claim 
will be the effective date.  38 C.F.R. § 3.400(o)(2) 
(2002).  The date of outpatient or hospital examination 
will be accepted as the date of receipt of a claim for 
increased benefits when such reports relate to an 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. 
§ 3.157(b) (2002).

A specific claim in the form prescribed by the Secretary 
of Veterans Affairs (Secretary) must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a) (2002).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2001).  "Date of receipt" 
generally means the date on which a claim, information, or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2001).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant 
which may be interpreted as applications or claims - 
formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2002); see Servello 
v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (2002).

Initially, the Board notes that, prior to June 29, 1994, 
service connection was in effect for diabetes mellitus (40 
percent), a deformed duodenal bulb with peptic ulcer 
disease and reflux esophagitis (20 percent), traumatic 
arthritis of the lumbar spine at L5 (20 percent), 
traumatic arthritis of the right hand (10 percent), and 
scars of both the right hand area and the right leg (both 
evaluated as zero percent disabling).  The veteran's PTSD 
was not service-connected prior to this date and is 
therefore not for consideration in determining whether an 
earlier effective date for TDIU is warranted.  

In an August 4, 1993 Social Security Administration 
decision, the presiding administrative law judge 
determined that a combination of factors, including 
alcoholism, pancreatitis, cirrhosis of the liver, chronic 
obstructive pulmonary disease, diabetes mellitus, a 
gastric ulcer, borderline intellectual functioning, 
depression, and a mixed personality disorder, led to his 
qualifying for disability benefits and disability 
insurance benefits.  The administrative law judge cited to 
a February 1992 statement from the veteran's private 
doctor, who indicated that the veteran had been rendered 
permanently and totally disabled.

On January 26, 1994, the RO received the veteran's initial 
application for TDIU, in which he claimed that he became 
too disabled to work on February 2, 1992.  Also, the 
veteran's initial claim for service connection for PTSD 
was received on June 29, 1994.  

The RO denied the veteran's claim of entitlement to TDIU 
in a November 1994 rating decision and notified him of 
this denial inDecember 1994.  In a June 1995 statement, 
the veteran requested "that on appeal to reopen my claim 
for disability, based on all my medical record," although 
an attached cover letter from his former representative 
indicates that he sought Agent Orange benefits.  The RO 
evidently did not interpret this statement as a Notice of 
Disagreement with the November 1994 rating decision and 
did not issue a Statement of the Case.  

In a June 1999 rating decision, the RO granted entitlement 
to TDIU, effective as of February 26, 1999.  In a 
subsequent decision issued in the same month, the RO 
changed this effective date to April 2, 1998 on the basis 
of the receipt of a claim on that date.  Additionally, in 
an April 2002 rating decision, the RO changed the 
effective date for the grant of entitlement to TDIU to 
June 29, 1994 on the basis that this was the date that 
service connection was established for PTSD.

The Board has reviewed the facts of this case and finds 
that the veteran's initial claim of entitlement to TDIU 
was received on January 26, 1994.  The Board also finds 
that the November 1994 rating decision denying this 
benefit is not final; the veteran's June 1995 statement 
could reasonably have been interpreted as a Notice of 
Disagreement, but the RO never issued a Statement of the 
Case and did not afford the veteran an opportunity to 
perfect an appeal as to this matter.  38 U.S.C.A. 
§ 7105(c) (West 1991).  

As such, the question thus becomes when entitlement arose.  
The Board observes that there is a February 1992 private 
doctor's statement indicating total and permanent 
disability, but this statement is dated outside the one-
year period allowed under 38 C.F.R. § 3.400(o)(2) (2002).  
However, the August 4, 1993 Social Security Administration 
decision, which indicates total disability and contains 
references to several of the veteran's service-connected 
disabilities, is dated within the prescribed one-year 
period prior to the date of claim.  

After resolving all doubt in favor the veteran under 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002), the Board 
finds that this decision establishes that the criteria for 
entitlement to TDIU were met as of August 4, 1993, the 
date that the Social Security Administration decision was 
issued.  Accordingly, under 38 C.F.R. § 3.400(o)(2) 
(2002), August 4, 1993 is established as the effective 
date of the grant of entitlement to TDIU.  To that extent, 
the appeal is granted.


ORDER

The claim of entitlement to an evaluation in excess of 30 
percent for PTSD for the period from June 29, 1994 to 
April 1, 1998 is denied.

An effective date of August 4, 1993 for the grant of 
entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

